                           Case 20-11835-JTD              Doc 6      Filed 07/22/20         Page 1 of 19




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         --------------------------------------------------------- x
                                                                   :
         In re:                                                    : Chapter 11
                                                                   :
         GLOBAL EAGLE ENTERTAINMENT                                : Case No. 20-11835 (___)
         INC., et al.,1                                            :
                                                                   : (Joint Administration Requested)
                             Debtors.                              :
                                                                   :
         --------------------------------------------------------- x

                            MOTION OF DEBTORS FOR ENTRY OF ORDER
                       (I) AUTHORIZING DEBTORS TO FILE CONSOLIDATED
              (A) CREDITOR MATRIX AND (B) TOP 30 CREDITORS LIST, (II) MODIFYING
                REQUIREMENTS TO FILE A LIST OF, AND PROVIDE NOTICE TO, ALL
             EQUITY HOLDERS, (III) AUTHORIZING REDACTION OF CERTAIN PERSONAL
              IDENTIFICATION INFORMATION, AND (IV) GRANTING RELATED RELIEF

                  Global Eagle Entertainment Inc. (“GEE”) and its debtor affiliates, as debtors and debtors

         in possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), respectfully

         represent as follows in support of this motion (this “Motion”):2

                                                     RELIEF REQUESTED

                  1.       By this Motion, the Debtors seek entry of an order, substantially in the form

         attached hereto as Exhibit A (the “Proposed Order”): (a) authorizing the Debtors to file a

         consolidated (i) list of creditors (the “Consolidated Creditor Matrix”) in lieu of submitting a



         1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
             Global Eagle Entertainment Inc. (7800), Airline Media Productions, Inc. (2314), Emerging Markets
             Communications, LLC (0735), Entertainment in Motion, Inc. (3908), Global Eagle Entertainment Operations
             Solutions, Inc. (3375), Global Eagle Services, LLC (7899), Global Eagle Telecom Licensing Subsidiary LLC
             (2547), IFE Services (USA), Inc. (2120), Inflight Productions USA Inc. (8493), Maritime Telecommunications
             Network, Inc. (9974), MTN Government Services, Inc. (6069), MTN International, Inc. (8559), MTN License
             Corp. (0314), N44HQ, LLC (0570), Post Modern Edit, Inc. (6256), Row 44, Inc. (2959), and The Lab Aero, Inc.
             (9831). The Debtors’ address is 6080 Center Drive, Suite 1200, Los Angeles, California 90045.
         2
             The facts and circumstances supporting the relief requested herein are set forth in the First Day Declaration (as
             defined below), filed contemporaneously herewith and incorporated herein by reference. Capitalized terms used
             but not otherwise defined herein have the meanings ascribed to such terms in the First Day Declaration.
26804211.1
                           Case 20-11835-JTD        Doc 6       Filed 07/22/20   Page 2 of 19




         separate mailing matrix for each Debtor and (ii) list of the Debtors’ 30 largest unsecured creditors

         (the “Consolidated Top 30 Creditors List”) in lieu of submitting a separate list for each Debtor;

         (b) modifying the requirement to file a list of, and provide notice to, all equity security holders;

         (c) authorizing the Debtors to redact certain personal identification information; and (d) granting

         related relief.

                                            JURISDICTION AND VENUE

                 2.        The Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

         and 1334 and the Amended Standing Order of Reference from the United States District Court for

         the District of Delaware, dated February 29, 2012. This is a core proceeding pursuant to 28 U.S.C.

         § 157(b). Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                 3.        The statutory predicates for the relief requested herein are sections 105(a), 107,

         363(b), and 521 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 1007,

         2002(m), 6004, 9006(b), 9007, and 9018 of the Federal Rules of Bankruptcy Procedure (the

         “Bankruptcy Rules”), and Rules 1001-1, 1007-1, 1007-2, 2002-1, and 9013-1(m) of the Local

         Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District

         of Delaware (the “Local Rules”).

                 4.        Pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a final order

         or judgment by the Court in connection with this Motion if it is later determined that the Court,

         absent consent of the parties, cannot enter final orders or judgments consistent with Article III of

         the United States Constitution.

                                                   BACKGROUND

                 5.        On the date hereof (the “Petition Date”), the Debtors commenced with the Court

         voluntary cases (the “Chapter 11 Cases”) under chapter 11 of the Bankruptcy Code. The Debtors

         are authorized to continue operating their businesses and managing their properties as debtors in
26804211.1

                                                            2
                            Case 20-11835-JTD             Doc 6        Filed 07/22/20       Page 3 of 19




         possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee, examiner,

         or statutory committee has been appointed in the Chapter 11 Cases.

                   6.       Contemporaneously with the filing of this Motion, the Debtors have filed with the

         Court a motion requesting joint administration of the Chapter 11 Cases for procedural purposes

         only pursuant to Bankruptcy Rule 1015(b).

                   7.       Additional information regarding the Debtors’ businesses, capital structure, and the

         circumstances leading to the commencement of the Chapter 11 Cases is set forth in the Declaration

         of Christian M. Mezger In Support of Debtors’ Chapter 11 Petitions and First Day Relief (the

         “First Day Declaration”), filed contemporaneously herewith and incorporated herein by

         reference.3

                                             BASIS FOR RELIEF REQUESTED

         I.        CONSOLIDATED CREDITOR MATRIX IS APPROPRIATE AND SHOULD BE
                   APPROVED

                   8.       Section 521(a)(1)(A) of the Bankruptcy Code requires a debtor to file a list of

         creditors. 11 U.S.C. § 521(a)(1)(A). Additionally, Bankruptcy Rule 1007(a)(1) requires a debtor

         to file “a list containing the name and address of each entity included or to be included on

         Schedules D, E/F, G, and H.” Fed. R. Bank. P. 1007(a)(1). Likewise, Local Rule 1007-2(a)

         requires a debtor to file, together with its voluntary petition, a list containing the name and

         complete address of each creditor. Local Rule 2002-1(f)(v) further requires each debtor in jointly

         administered cases, or its duly retained claims and noticing agent, to maintain a separate creditor

         matrix for each debtor. See Del. Bankr. L.R. 2002-1(f)(v).




         3
              The First Day Declaration and other relevant case information is available on the following website maintained by
              the Debtors’ proposed claims and noticing agent, Prime Clerk LLC: http://cases.primeclerk.com/GEE.
26804211.1

                                                                   3
                        Case 20-11835-JTD          Doc 6       Filed 07/22/20   Page 4 of 19




                9.      Local Rule 1001-1(c), however, authorizes the Court to modify the application of

         the Local Rules “in the interest of justice.” Del. Bankr. L.R. 1001-1(c). Additionally, section

         105(a) of the Bankruptcy Code allows the Court to “issue any order, process, or judgment that is

         necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a).

                10.     The Debtors submit that permitting them to maintain the Consolidated Creditor

         Matrix, in lieu of filing a separate creditor matrix for each Debtor, is warranted in the Chapter 11

         Cases. Requiring the Debtors to segregate and convert their computerized records to a Debtor-

         specific creditor matrix format would be an unnecessarily burdensome task and result in duplicate

         mailings. Furthermore, the Debtors have filed an application to retain and employ a claims and

         noticing agent contemporaneously with the filing of this Motion. If such application is granted,

         the claims and noticing agent will assist with, among other tasks, mailing of notices to parties. The

         Debtors believe that the Consolidated Creditor Matrix will be sufficient to allow their claims and

         noticing agent to provide notice to all creditors as well as applicable parties in interest during the

         Chapter 11 Cases, as required by Local Rule 1007-2.

         II.    CONSOLIDATED TOP 30 CREDITORS LIST IS APPROPRIATE AND SHOULD
                BE APPROVED

                11.     Pursuant to Bankruptcy Rule 1007(d), a debtor must file, together with its voluntary

         petition, a list setting forth the names, addresses, and claim amounts of the creditors, excluding

         insiders, who hold the 20 largest unsecured claims in the debtor’s case. See Fed. R. Bankr. P.

         1007(d).

                12.     To provide the Office of the United States Trustee for the District of Delaware

         (the “U.S. Trustee”) with a clearer picture of the Debtors’ creditor constituency, however, the

         Debtors have prepared the Consolidated Top 30 Creditors List as opposed to a list of the 20 largest

         unsecured creditors for each Debtor. One of the primary purposes of filing a list of a debtor’s

26804211.1

                                                           4
                         Case 20-11835-JTD            Doc 6       Filed 07/22/20   Page 5 of 19




         largest unsecured creditors is to facilitate the U.S. Trustee’s evaluation of the types and amounts

         of unsecured claims asserted against a debtor so that the U.S. Trustee can make an informed

         decision when identifying potential candidates to serve on an official committee of unsecured

         creditors. Because the Debtors’ significant unsecured creditors are captured on the Consolidated

         Top 30 Creditors List, it will provide the U.S. Trustee with a sufficiently clear picture of the

         Debtors’ unsecured creditor constituency. In addition, the Consolidated Top 30 Creditors List will

         help alleviate administrative burdens, costs, and the possibility of duplicative service.

         III.    REQUIREMENT TO FILE A LIST OF AND TO PROVIDE NOTICE DIRECTLY
                 TO EQUITY SECURITY HOLDERS SHOULD BE MODIFIED

                 13.     Bankruptcy Rule 1007(a)(3) provides that, “unless the court orders otherwise, the

         debtor shall file within 14 days after entry of the order for relief a list of the debtor’s equity security

         holders,” including last known addresses of each holder. Fed. R. Bank. P. 1007(a)(3). Bankruptcy

         Rule 2002(d) further provides that, “unless otherwise ordered by the court,” notice of the order for

         relief shall be given to all equity security holders. Fed. R. Bankr. P. 2002(d); see also 11 U.S.C.

         § 105(a) (“The court may issue any order, process, or judgment that is necessary or appropriate to

         carry out the provisions of this title.”).

                 14.     The Debtors submit that modification of the requirement to file a list of equity

         security holders and provide notice of the order for relief and commencement of the Chapter 11

         Cases to all such holders is appropriate. The Debtors propose to file a list of those equity security

         holders directly registered with the transfer agent for the Debtors’ common equity (with

         instructions to serve down to beneficial holders, as applicable). As an initial matter, preparing a

         list of the equity security holders for GEE with last known addresses may have little value (as

         opposed to serving holders directly registered with the transfer agent). Further, to the extent that

         the Debtors were even able to ascertain such information, the list would ultimately serve little or

26804211.1

                                                              5
                        Case 20-11835-JTD          Doc 6       Filed 07/22/20   Page 6 of 19




         no incremental beneficial purpose, as the equity markets will have immediate notice of the Chapter

         11 Cases through public news outlets and GEE’s filing of a Form 8-K statement with the United

         States Securities and Exchange Commission (the “SEC”). The Debtors further submit that no

         equity holder will be adversely impacted by the relief sought herein because, among other things,

         if it becomes necessary for such equity security holders to file proofs of interest, the Debtors will

         provide them with particularized notice of the deadline and an opportunity to assert such interests.

         Thus, equity security holders will not be prejudiced, and a modification of the requirement that

         GEE file a list of equity security holders is appropriate.

                15.     In addition, the Debtors request that they be permitted to modify the requirement

         to provide notice of the order for relief and commencement of the Chapter 11 Cases to all equity

         security holders. Instead, the Debtors propose to provide notice by: (a) serving equity security

         holders directly registered with the transfer agent for the Debtors’ common equity (with

         instructions to serve down to beneficial holders, as applicable); (b) publishing the notice of

         commencement on the Debtors’ case website located at http://cases.primeclerk.com/GEE; and

         (c) filing a Form 8-K with the SEC within four business days following the Petition Date, notifying

         their investors and other parties of the commencement of the Chapter 11 Cases, as well as any

         other filings with the SEC, as necessary, and other public announcements. The Debtors submit

         that these efforts provide adequate notice to the equity security holders.

                16.     The Court has granted similar relief in recent complex chapter 11 cases. See, e.g.,

         In re GNC Holdings, Inc., No. 20-11662 (KBO) (Bankr. D. Del. June 15, 2020); In re Pernix Sleep,

         Inc., No. 19-10323 (CSS) (Bankr. D. Del. Apr. 11, 2019); In re Ciber, Inc., No. 17-10772 (BLS)

         (Bankr. D. Del. Apr. 28, 2017); In re Hercules Offshore, Inc., No. 16-11685 (KJC) (Bankr. D. Del.




26804211.1

                                                           6
                        Case 20-11835-JTD          Doc 6       Filed 07/22/20    Page 7 of 19




         June 7, 2016); In re Swift Energy Co., No. 15-12670 (MFW) (Bankr. D. Del. Jan. 5, 2016); In re

         Radioshack Corp., No. 15-10197 (BLS) (Bankr. D. Del. Feb. 9, 2015).

         IV.    CERTAIN PERSONAL IDENTIFICATION INFORMATION CONTAINED IN
                CONSOLIDATED CREDITOR MATRIX SHOULD BE REDACTED

                17.     Although the public has a common law “right of access to judicial proceedings and

         records,” Goldstein v. Forbes (In re Cendant Corp.), 260 F.3d 183, 192 (3d Cir. 2001), the

         Bankruptcy Code permits courts, in appropriate circumstances, to protect individuals from an

         undue risk of identity theft or other unlawful injury by limiting the public’s access, placing papers

         under seal, or otherwise entering orders to prohibit the dissemination of sensitive information. See

         11 U.S.C. § 107(c); see also Cendant, 260 F.3d at 194 (noting the public’s right of access “is not

         absolute”) (citation and internal quotation marks omitted); Leucadia, Inc. v. Applied Extrusion

         Tech., Inc., 998 F.2d 157, 165 (3d Cir. 1993) (“Although the right of access is firmly entrenched,

         so also is the correlative principle that the right is not absolute.”) (citation and internal quotation

         marks omitted).

                18.     Specifically, section 107 of the Bankruptcy Code enables a court to issue orders

         that protect parties from the potential harm that could result from disclosing confidential

         information. Section 107(b) of the Bankruptcy Code provides, in pertinent part, as follows:

                        On the request of a party in interest, the bankruptcy court shall, and
                        on the bankruptcy court’s own motion, the bankruptcy court may
                        protect an entity with respect to a trade secret or confidential
                        research, development, or commercial information . . . .

         11 U.S.C. § 107(b)(1); see Fed. R. Bankr. P. 9018 (same).

                19.     Additionally, section 107(c) of the Bankruptcy Code provides:

                        The bankruptcy court, for cause, may protect an individual, with
                        respect to the following types of information to the extent the court
                        finds that disclosure of such information would create undue risk of
                        identity theft or other unlawful injury to the individual or the
                        individual’s property:
26804211.1

                                                           7
                           Case 20-11835-JTD             Doc 6        Filed 07/22/20      Page 8 of 19




                           (A) Any means of identification (as defined in section 1028(d) of
                           title 18 [of the United States Code]) contained in a paper filed, or to
                           be filed, in a case under this title.

                           (B) Other information contained in a paper described in
                           subparagraph (A).

         11 U.S.C. § 107(c)(1).

                  20.      In addition, privacy protection regulations are being enacted in key jurisdictions.

         For instance, in 2018, the state of California enacted the California Consumer Privacy Act of 2018

         (the “CCPA”), which provides individuals domiciled in California the right to request their

         collected personal information be deleted by entities subject to the regulation.4 Violators risk

         injunctions and civil penalties of up to $2,500 for each violation and up to $7,500 for each

         intentional violation. Cal. Civ. Code § 1798.155. The CCPA applies to all for-profit entities doing

         business in California that collect and process consumers’ personal data and satisfy one of the

         following criteria: (a) annual gross revenue in excess of $25 million; (b) buys, shares, receives, or

         sells the personal information of more than 50,000 consumers, households, or devices for

         commercial purposes; or (c) receives 50% or more of their annual revenues from selling

         consumers’ personal information.5 Cal. Civ. Code § 1798.140(c)(1). In addition, the European

         General Data Protection Regulation (the “GDPR”), which applies to all European Union member

         countries and protects all European Union member countries’ citizens, imposes significant

         constraints on the disclosure of “personally identifiable information” (which includes home

         addresses of individuals). Violators of the GDPR risk severe penalties. If an organization is found


         4
             In Pier 1, Judge Huennekens was aware that publishing certain unredacted documents on the docket could
             implicate serious CCPA issues: “the State of California has adopted very extensive privacy provisions that would
             cover something like this. And do we need -- I mean, and this does -- this company does business in California.
             I mean, they’re going to be concerns there, are there not?” Hr’g Tr. 43:2–6, In re Pier 1 Imports, Inc., No. 20-
             30805 (KRH) (Bankr. E.D. Va. Mar. 13, 2020) [Docket No. 359].
         5
             The Debtors’ headquarters is located in California and the Debtors had annual gross revenue of approximately
             $657 million in 2019.
26804211.1

                                                                  8
                        Case 20-11835-JTD          Doc 6       Filed 07/22/20    Page 9 of 19




         to have disclosed information in breach of the GDPR, the organization may be fined up to the

         higher of €20,000,000 or 4% of worldwide annual turnover of the preceding financial year. See

         General Data Protection Regulation (EU) 2016/679, art. 83(5). The GDPR may apply to the

         Debtors as certain of the Debtors’ creditors, including employees, contract workers, debtholders,

         and equity holders who are located in member countries of the European Union and may therefore

         be European Union citizens protected by the personally identifiable information disclosure

         regulations.

                21.     The Debtors respectfully submit that it is appropriate to authorize the Debtors to

         redact from any paper filed or to be filed with the Court in the Chapter 11 Cases the email addresses

         and home addresses of the Debtors’ individual creditors (including employees) and equity security

         holders because disclosure risks violating the CCPA and GDPR, exposing the Debtors to potential

         civil liability and significant financial penalties. In addition, disclosing such information could be

         used by third parties, among other things, to perpetrate identity theft or locate survivors of domestic

         violence or stalking who have otherwise taken steps to conceal their whereabouts. This risk is not

         merely speculative. In at least one recent chapter 11 case, the abusive former partner of a debtor’s

         employee exploited the publicly accessible creditor and employee information filed in the

         chapter 11 case to track the employee to her new address, which had not been publicly available

         until then, forcing the employee to change addresses again for her safety. The Debtors propose to

         provide an unredacted version of the Consolidated Creditor Matrix and any other redacted,

         applicable filings to the Court, the U.S. Trustee, counsel to any statutory committee appointed in

         the Chapter 11 Cases, and other parties in interest upon reasonable request.

                22.     Courts in this jurisdiction and others have granted the relief requested herein in

         other comparable chapter 11 cases. See, e.g., In re Art Van Furniture, LLC, No. 20-10553 (CSS)


26804211.1

                                                           9
                          Case 20-11835-JTD                Doc 6       Filed 07/22/20          Page 10 of 19




         (Bankr. D. Del. Mar. 10, 2020) (authorizing the debtors to redact personally identifiable

         information, including home address information, of the debtors’ individual creditors and interest

         holders on the creditor matrix and similar documents filed with the court); In re Melinta

         Therapeutics, Inc., No. 19-12748 (LSS) (Bankr. D. Del. Feb. 7, 2020) (authorizing the debtors to

         file under seal the portions of the creditor matrix, the schedules and statements, and any related

         affidavits of service containing the home addresses of the debtors’ current employees); In re

         Clover Techs. Grp., LLC, No. 19-12680 (KBO) (Bankr. D. Del. Feb. 4, 2020) (authorizing the

         debtors to redact personal identification information, including home address information, of all

         individuals on documents filed with the court); In re Forever 21, Inc., No. 19-12122 (KG) (Bankr.

         D. Del. Dec. 19, 2019) (same).6

                 23.       Recently, in addition to granting the requested relief, courts in this district have also

         stressed the importance of authorizing debtors to redact individual creditors’ personally

         identifiable information, including home addresses in particular. In overruling an objection by the

         U.S. Trustee in Art Van Furniture to relief similar to that which is being requested herein, Chief

         Judge Sontchi noted that the proposed redaction is not a “burden of proof” issue so “much as a

         common sense issue.” Hr’g Tr. at 25:6–7, In re Art Van Furniture, LLC, No. 20-10553 (CSS)

         (Bankr. D. Del. Mar. 10, 2020) [Docket No. 82].7 Judge Sontchi found that “at this point and given


         6
             See also In re Pipeline-Westlake Hospital, LLC d/b/a Westlake Hospital, No. 19-11757 (KBO) (Bankr. D. Del.
             Aug. 6, 2019); In re Hexion Holdings LLC, No. 19-10684 (KG) (Bankr. D. Del. June 24, 2019; In re Promise
             Healthcare Grp., LLC, No. 18-12491 (CSS) (Bankr. D. Del. Dec. 4, 2018); In re Keystone Tube Co., LLC, No.
             17-11330 (LSS) (Bankr. D. Del. Jun. 20, 2017); In re Dex Media, Inc., No. 16-11200 (KG) (Bankr. D. Del. May
             18, 2016).
         7
             Similarly, Judge Sontchi previously overruled the U.S. Trustee’s objection to the redaction of individuals’
             information and found that “it’s just plain common sense in 2019—soon to be 2020—to put as little information
             out as possible about people’s personal lives to present [sic] scams . . . [Identity theft] is a real-life issue, and, of
             course, the issue of domestic violence is extremely important.” Hr’g Tr. at 48:20–22, 49:3–5, In re Anna
             Holdings, No. 19-12551 (CSS) (Bankr. D. Del. Dec. 3, 2019) [Docket No. 112].
             Notably, Judge Sontchi acknowledged that “the world is very different from [the 1980s] when you and I started
             practice with the problems of identity theft” and that his perspective had evolved in that he was not previously
             aware of “the dangers with this kind of information becoming public.” See Hr’g Tr. at 45:25-46:2, 47:22–24.
26804211.1

                                                                     10
                         Case 20-11835-JTD             Doc 6      Filed 07/22/20        Page 11 of 19




         the risks associated with having any kind of private information out on the internet, [redaction] has

         really become routine [and] I think obvious relief.” Id. at 25:13–16. Similarly, in Clover

         Technologies, Judge Owens overruled the U.S. Trustee’s objection, noting that

                          [t]o me it is common sense. I don’t need evidence that there is, at
                          best, a risk of identity theft and worse a risk of personal injury from
                          listing someone’s name and address on the internet by way of the
                          court’s electronic case filing system and, of course, the claims
                          agent’s website . . . . The court can completely avoid contributing to
                          the risk by redacting the addresses. And while there is, of course,
                          an important right of access we routinely redact sensitive and
                          confidential information for corporate entities and redact
                          individual’s home addresses.

         Hr’g Tr. at 24:21-25, 25:9-10, In re Clover Techs. Grp., LLC, No. 19-12680 (KBO) (Bankr. D.

         Del. Jan. 22, 2020) [Docket No. 146]. And, in Forever 21, in overruling the U.S. Trustee’s

         objection, Judge Gross found that “[w]e live in a new age in which the theft of personal

         identification is a real risk, as is injury to persons who, for personal reasons, seek to have their

         addresses withheld.” Hr’g Tr. at 60:22–25, In re Forever 21, Inc., No. 19-12122 (KG) (Bankr. D.

         Del. Dec. 19, 2019) [Docket No. 605].

                 24.      For these reasons, the Debtors respectfully submit that cause exists to authorize the

         Debtors to seal, pursuant to 11 U.S.C. § 107(c)(1) and in compliance with the CCPA and the

         GDPR, personally identifiable information—including email addresses and home addresses—in

         respect of the Debtors’ individual creditors (including employees) and interest holders who are

         listed on the Consolidated Creditor Matrix or any other document filed with the Court. Absent

         such relief, the Debtors would unnecessarily render individuals more susceptible to identity theft

         and could jeopardize the safety of individuals by publishing their home addresses.




             The Debtors reserve the right to supplement the record with respect to such risks insofar as they are not self-
             evident in this instance. Id.
26804211.1

                                                                11
                        Case 20-11835-JTD          Doc 6    Filed 07/22/20    Page 12 of 19




                                               RESERVATION OF RIGHTS

                 25.     Nothing contained herein is or should be construed as: (a) an admission as to the

         validity of any claim against the Debtors or the existence of any lien against the Debtors’ property;

         (b) a waiver of the Debtors’ rights to dispute any claim or lien on any grounds; (c) a promise to

         pay any claim; (d) an implication or admission that any particular claim would constitute an

         allowed claim; (e) an assumption or rejection of any executory contract or unexpired lease

         pursuant to section 365 of the Bankruptcy Code; or (f) a limitation on the Debtors’ rights under

         section 365 of the Bankruptcy Code to assume or reject any executory contract with any party

         subject to the Proposed Order once entered. Nothing contained in the Proposed Order will be

         deemed to increase, reclassify, elevate to an administrative expense status, or otherwise affect any

         claim to the extent it is not paid.

                                                      NOTICE

                 26.     Notice of this Motion will be provided to (a) the U.S. Trustee (Attn: Timothy J.

         Fox, Jr.); (b) the holders of the 30 largest unsecured claims against the Debtors; (c) counsel to the

         prepetition first lien and proposed postpetition agent, Weil, Gotshal & Manges LLP, 767 Fifth

         Avenue, New York, New York 10153 (Attn:                David N. Griffiths and Bryan R. Podzius);

         (d) counsel to the ad hoc first lien group, (i) Gibson, Dunn & Crutcher LLP, 200 Park Avenue,

         New York, New York 10166 (Attn: Scott J. Greenberg and Michael J. Cohen) and (ii) Pachulski,

         Stang, Ziehl & Jones LLP, 919 North Market Street # 1700, Wilmington, Delaware 19801 (Attn:

         Laura Davis Jones); (e) counsel to the second lien noteholder, Paul, Weiss, Rifkind, Wharton &

         Garrison LLP, 1285 Avenue of the Americas, New York, New York 10019 (Attn: Alan W.

         Kornberg); (f) counsel to the ad hoc convertible noteholder group, Akin Gump Strauss Hauer &

         Feld LLP, One Bryant Park, Bank of America Tower, New York, New York 10036 (Attn: Philip

         C. Dublin); (g) the United States Attorney’s Office for the District of Delaware; (h) the Internal
26804211.1

                                                           12
                        Case 20-11835-JTD         Doc 6    Filed 07/22/20      Page 13 of 19




         Revenue Service; (i) the SEC; and (j) any party that has requested notice pursuant to Bankruptcy

         Rule 2002. As this Motion is seeking “first day” relief, the Debtors will serve copies of this Motion

         and any order entered in respect of this Motion as required by Local Rule 9013-1(m). The Debtors

         believe that no further notice is required.




                                     [Remainder of page left intentionally blank]




26804211.1

                                                          13
                       Case 20-11835-JTD          Doc 6    Filed 07/22/20      Page 14 of 19




                WHEREFORE the Debtors respectfully request entry of the Proposed Order granting the

         relief requested herein and such other and further relief as the Court may deem just and appropriate.

         Dated: July 22, 2020                    YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                 /s/ Kara Hammond Coyle
                                                 Michael R. Nestor (No. 3526)
                                                 Kara Hammond Coyle (No. 4410)
                                                 Betsy L. Feldman (No. 6410)
                                                 Rodney Square
                                                 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 571-6600
                                                 Facsimile: (302) 571-1253
                                                 Email: mnestor@ycst.com
                                                         kcoyle@ycst.com
                                                         bfeldman@ycst.com

                                                 -and-

                                                 LATHAM & WATKINS LLP

                                                 George A. Davis (pro hac vice admission pending)
                                                 Madeleine C. Parish (pro hac vice admission pending)
                                                 885 Third Avenue
                                                 New York, New York 10022
                                                 Telephone: (212) 906-1200
                                                 Facsimile: (212) 751-4864
                                                 Email: george.davis@lw.com
                                                        madeleine.parish@lw.com

                                                 -and-

                                                 Ted A. Dillman (pro hac vice admission pending)
                                                 Helena G. Tseregounis (pro hac vice admission pending)
                                                 Nicholas J. Messana (pro hac vice admission pending)
                                                 355 South Grand Avenue, Suite 100
                                                 Los Angeles, California 90071
                                                 Telephone: (213) 485-1234
                                                 Facsimile: (213) 891-8763
                                                 Email: ted.dillman@lw.com
                                                        helena.tseregounis@lw.com
                                                        nicholas.messana@lw.com

                                                 Proposed Counsel for Debtors and Debtors in Possession
26804211.1

                                                          14
             Case 20-11835-JTD   Doc 6   Filed 07/22/20   Page 15 of 19




                                  EXHIBIT A

                                 Proposed Order




26804211.1
                          Case 20-11835-JTD              Doc 6      Filed 07/22/20         Page 16 of 19




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         --------------------------------------------------------- x
                                                                   :
         In re:                                                    :   Chapter 11
                                                                   :
         GLOBAL EAGLE ENTERTAINMENT                                :   Case No. 20-11835 (___)
         INC., et al.,1                                            :
                                                                   :   (Jointly Administered)
                             Debtors.                              :
                                                                   :   Re: Docket No.
         --------------------------------------------------------- x

                    ORDER (I) AUTHORIZING DEBTORS TO FILE CONSOLIDATED
              (A) CREDITOR MATRIX AND (B) TOP 30 CREDITORS LIST, (II) MODIFYING
                REQUIREMENTS TO FILE A LIST OF, AND PROVIDE NOTICE TO, ALL
             EQUITY HOLDERS, (III) AUTHORIZING REDACTION OF CERTAIN PERSONAL
              IDENTIFICATION INFORMATION, AND (IV) GRANTING RELATED RELIEF

                  Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

         (collectively, the “Debtors”) for entry of an order (a) authorizing the Debtors to file (i) the

         Consolidated Creditor Matrix and (ii) the Consolidated Top 30 Creditors List, (b) modifying the

         requirement to file a list of, and provide notice to, all equity security holders, (c) authorizing the

         Debtors to redact certain personal identification information, and (d) granting related relief, all as

         more fully set forth in the Motion; and this Court having reviewed the Motion and the First Day

         Declaration; and this Court having jurisdiction to consider the Motion and the relief requested

         therein in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of




         1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
             Global Eagle Entertainment Inc. (7800), Airline Media Productions, Inc. (2314), Emerging Markets
             Communications, LLC (0735), Entertainment in Motion, Inc. (3908), Global Eagle Entertainment Operations
             Solutions, Inc. (3375), Global Eagle Services, LLC (7899), Global Eagle Telecom Licensing Subsidiary LLC
             (2547), IFE Services (USA), Inc. (2120), Inflight Productions USA Inc. (8493), Maritime Telecommunications
             Network, Inc. (9974), MTN Government Services, Inc. (6069), MTN International, Inc. (8559), MTN License
             Corp. (0314), N44HQ, LLC (0570), Post Modern Edit, Inc. (6256), Row 44, Inc. (2959), and The Lab Aero, Inc.
             (9831). The Debtors’ address is 6080 Center Drive, Suite 1200, Los Angeles, California 90045.
         2
             Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Motion.
26804211.1
                        Case 20-11835-JTD         Doc 6     Filed 07/22/20      Page 17 of 19




         Reference from the United States District Court for the District of Delaware, dated February 29,

         2012; and this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)

         and that this Court may enter a final order consistent with Article III of the United States

         Constitution; and this Court having found that venue of this proceeding and the Motion in this

         district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that proper and adequate

         notice of the Motion has been given and that no other or further notice is necessary; and upon the

         record herein; and after due deliberation thereon; and this Court having determined that there is

         good and sufficient cause for the relief granted in this Order, therefore, it is hereby

                ORDERED, ADJUDGED, AND DECREED THAT:

                1.      The Motion is granted, as set forth herein.

                2.      All objections to the entry of this Order, to the extent not withdrawn or settled, are

         overruled.

                3.      The Debtors are authorized to submit the Consolidated Creditor Matrix.

         The requirements of section 521(a)(1)(A) of the Bankruptcy Code, Bankruptcy Rule 1007(a)(1),

         and Local Rules 1007-2(a) and 2002-1(f)(v) that separate mailing matrices and lists of creditors

         be submitted for each Debtor are permanently waived.

                4.      The Debtors are authorized to file the Consolidated Top 30 Creditors List in lieu of

         each Debtor filing a list of its 20 largest unsecured creditors.

                5.      The Debtors are authorized to file a list of equity holders directly registered with

         the transfer agent for the Debtors’ common equity (with instructions to serve down to beneficial

         holders, as applicable) in satisfaction of Bankruptcy Rule 1007(a)(3).

                6.      The Debtors shall not be required to provide notice of the commencement of the

         Chapter 11 Cases to all equity security holders, but instead shall: (a) serve each equity security


26804211.1

                                                           2
                       Case 20-11835-JTD         Doc 6     Filed 07/22/20     Page 18 of 19




         holder directly registered with the transfer agent for the Debtors’ common equity (with instructions

         to serve down to beneficial holders, as applicable); (b) publish the notice of commencement on the

         Debtors’ case website located at http://cases.primeclerk.com/GEE; and (c) file a Form 8-K with

         the SEC within four business days following the Petition Date, notifying their investors and other

         parties of the commencement of the Chapter 11 Cases.

                7.      The Debtors are authorized to redact (a) the home addresses of individuals listed

         on the Consolidated Creditor Matrix, Schedules and Statements, or other document filed with the

         Court and (b) names and address information in respect of individuals protected by the GDPR.

         The Debtors shall provide an unredacted version of the Consolidated Creditor Matrix, Schedules

         and Statements, and any other filings redacted pursuant to this Order to (i) this Court, the U.S.

         Trustee, and counsel to any statutory committee appointed in the Chapter 11 Cases, (ii) any party

         in interest upon a request to the Debtors (email is sufficient) or to this Court that is reasonably

         related to the Chapter 11 Cases, subject to the restrictions of the CCPA and the GDPR, or as

         otherwise ordered by this Court; provided that any receiving party shall not transfer or otherwise

         provide such unredacted document to any person or entity not party to the request. The Debtors

         shall inform the U.S. Trustee promptly after denying any request for an unredacted document

         pursuant to this Order.

                8.      Nothing in this Order shall waive or otherwise limit the service of any document

         upon or the provision of any notice to any individual solely because such individual’s personally

         identifiable information is sealed or redacted pursuant to this Order. Service of all documents and

         notices upon individuals whose personally identifiable information is sealed or redacted pursuant

         to this Order shall be confirmed in the corresponding certificate of service. The Debtors shall

         provide the personally identifiable information to any party in interest that files a motion that


26804211.1

                                                          3
                       Case 20-11835-JTD         Doc 6    Filed 07/22/20      Page 19 of 19




         indicates the reason such information is needed and that, after notice and a hearing, is granted by

         this Court.

                9.      The Debtors are hereby authorized to take such actions and to execute such

         documents as may be necessary to implement the relief granted by this Order.

                10.     This Court retains exclusive jurisdiction with respect to all matters arising from or

         related to the implementation, interpretation, and enforcement of this Order.




26804211.1

                                                          4
